Dismissed and Memorandum Opinion filed February 21, 2008







Dismissed
and Memorandum Opinion filed February 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00513-CV
____________
 
WAYNE BUFORD, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ARTHUR
VELASQUEZ, ERNEST JOHNSON, HERMAN WESTON, JR., JAMES MOSSBAUGER, RORY KNOT,
CECILIA OKOYE, AND F. RODRIGUEZ, Appellees
 

 
On Appeal from the
412th District Court
Brazoria County,
Texas
Trial Court Cause
No. 31323
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 28, 2007.  On February 7, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 21, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.